DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-9, 12, 17-18 are pending.  Applicant’s previous election of claims 1, 4, 12, still applies and claims 6-9, 17-18 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 depends from claim 3 which has been cancelled therefore the scope and dependency of claim 12 is vague.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2012/185239, provided by Applicant, see machine translation provided by Applicant) in view of Yasuaki et al. (JP H11-133509, see machine translation) in view of Zhou et al. (WO 2012/060777) in view of Inoue et al. (U.S. 4,643,911) in view of Ochiai (U.S. 2003/0134124) in view of Kubo et al. (WO 2014/034507, see U.S. 2015/0212300).
Regarding claims 1, 4, 12, Akira teaches a lens with an optically functional center portion and a light blocking coating provided around the peripheral flange portion to prevent light leakage/ghosting from the non-optical flange part (i.e., the part where light is not intended to be transmitted) ([0007]-[0009], FIG. 1).  Akira does not disclose that the lens is a Fresnel lens.  
However, Yasuaki is also directed to lenses with a flange portion and teaches that the central optical portion of the lens (surrounded by a flange, as in Akira) may be a Fresnel lens with a sawtooth profile as claimed and also teaches that such a lens has a similar problem as in Akira (i.e., undesirable light interactions in the flange area) ([0011], FIG. 1).  Thus, it would have been obvious to have used a Fresnel lens in the active lens portion of Akira (surrounded by the flat flange portion having the light blocking coating thereon) because Yasuaki teaches that Fresnel lenses also have problems from light interacting with the flange portion (a problem solved by the flange coatings of Akira) and also because a Fresnel lens provides a flatter shape and uses less material compared to a conventional lens.  The resulting article would have the flange coatings surrounding, and outside of, the sawtooth central portion of the lens, as claimed.
Modified Akira does not disclose the claimed thickness and width dimensions as claimed but these are prima facie obvious.  That is, it would have been an obvious to modify the dimensions (thickness and width) of lens in modified Akira based on routine experimentation, for the purpose of optimizing operation of said lens for a given application (e.g., an application requiring a smaller lens).  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In addition and as an alternative to the above, Zhou is also directed to Fresnel lenses and teaches that one application for such lenses is for the flash device in mobile phones, and for such an application the thickness and width of the Fresnel lens would fall within the claimed ranges ([0001], [0003], [0071]).  Thus, it would have been obvious to have adjusted the dimensions of the Fresnel lens of modified Akira to the dimensions taught by Zhou in order to allow the lens to be used with the flash device in mobile phones.
Modified Akira does not disclose the thickness of the light blocking layer in the flange part however this would be obvious to optimize as an art-recognized result effective variable in order to provide sufficient light blocking effect.  Additionally and alternatively, Inoue is also directed to a light shielding coating in the peripheral part of a lens and teaches that a suitable thickness is 10-60 microns (see abstract, col. 8, lines 60-65), overlapping the claimed range.  Thus, it would have been obvious to have used such a thickness for the light blocking coating in modified Akira as taught by Inoue because it is a suitable thickness for the intended effect (light blocking/shielding).
Modified Akira does not disclose the material that the lens is made of.  However Ochiai is also directed to optical devices and teaches an epoxy composition that may be formed into optical components (i.e., is adjusted to maintained optical performance and transparency) and provides a durable article, which comprises an epoxy compound as claimed (e.g., bis 3,4 epoxycyclohexyl adipate, which corresponds to the claimed compound with all R groups being hydrogen and with the linking group being adipate), an oxetane compound and a cationic initiator (see abstract, [0007], [0018], [0019], [0021], ]0062], [0083]), with no other curable compounds besides the epoxy and oxetane compounds being required in the composition, as in claim 1.  Thus, it would have been obvious to have used the epoxy composition of Ochiai to form the Fresnel lens in modified Akira because Ochiai teaches that it is suitable for optical applications and provides durability.
In addition an as an alternative to Ochiai, Kubo is also directed to optical devices and teaches an epoxy composition with a compound overlapping the claimed compound, and also with an oxetane compound and cationic initiator as in claim 1 ([0102], [0097]), and with a silicone compound that may be included at 1-60wt% (overlapping the claimed range of less than 5wt% of claim 1) ([0094]).  Even if the silicone compound was required to be present at more than 5wt% in Kubo (arguendo), the silicone compound also included epoxy groups ([0082]) such that it is also part of the “epoxy compound” as claimed (because the claims allow for multiple epoxy compounds within the (A) ingredient via the language “the epoxy compound (A) comprises a compound represent by Formula (a)”).  No other curable compounds are required in Kubo.  Kubo teaches that the composition provides excelled optical properties and therefore would have been obvious to use for forming the Fresnel lens in modified Akira because Kubo teaches it provide excellent optical properties (see abstract, [0025]).  
The above cured product inherently has the same decomposition properties as in claims 4, and 12 because it includes the same materials that achieve these properties in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the Examiner conceded in the interview that Kubo fails to teach the claimed amount of curable compounds besides the (A) and (B) ingredients.  However, as noted in the interview summary of 02/18/22, the Examiner only indicated that the amendment fails to overcome Ochiai and would appear to distinguish over Kubo “if” Kubo required other compounds in amounts outside the claimed range.  However, as explained in the rejection above, upon a full review and consideration of the amended claims and the Kubo reference’s teachings, Kubo does not require a curable compound (besides the claimed A and B ingredients) in amounts outside the claimed range.
Applicant argues that Akira does not seek the benefits taught by Ochiai.  However, the primary reference does not need to specifically call out for the benefits of the secondary reference in order for those benefits from the secondary reference to be a proper motivation for obviousness to one skilled in the art.  Furthermore, Applicant is only cited part of the benefits taught by Ochai.  It is maintained that there is more than sufficient motivation to make it obvious to combine Ochiai with Akira as explained in the rejection above.
The examiner also maintains the same arguments previously presented in the advisory action of 02/01/22, reproduced below in italics.
Applicant's translation of the paragraphs in Yasuaki is appreciated but the rejection is maintained.  The portion cited from Yasuaki appears to show a way of mitigating light leakage from the flange portion of the lens in a certain fixture, e.g., involving the "stop metal fittings" 130 and therefore does not appear to indicate that the flange would completely prevent all light leakage in any fixture, such as the fixture in the primary reference.  Even with the fixture in Fig. 2 of Yasuaki, this representation appears illustrative and does not appear to indicate full light blockage since it does not illustrate any secondary reflections after the light beams L5 and L6 strike the part 130, such that additional secondary reflections would be expected.
Furthermore, the arrangement of the lens in the primary reference appears to be concerned with different light paths than in Fig. 2 of Yasuaki, such that it does not appear that the flange would interact with the fixture in the primary reference in the same way illustrated in Fig. 2 of Yasuaki (compare Fig. 2 of Yasuaki with Fig. 1 of the primary reference).  Thus, the coating of the primary reference would still block undesirable light if the fresnel lens was used in the fixture of the primary reference.
Furthermore, [0012] of Yasuaki as cited by Applicant appears to include reference to the light blocking effects of the screen frame 128 in the overall fixture.  This screen frame appears to block light in much the same way as the light blocking coating in Fig.1 of the primary reference (i.e., Yasuaki is still using a covering, e.g., the screen frame, over the flange portion to prevent undesirable light effects for the fresnel lens) with the light blocking coating of the primary reference providing the same light blocking functionality without having to rely on a separate part (i.e., the screen frame).
Furthermore, there is an additional independent motivation for using the fresnel structure in the optically functional portion (i.e., non-flange portion) of the lens in the primary reference, which is to provide a flatter shape and use lass material (see page 4 of the most recent office action).  This alternative motivation would be sufficient to combine the references and arrive at the claimed subject matter independent of the light leakage motivation being discussed by Applicant.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787